Citation Nr: 0209506	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for residuals of a closed 
head injury, currently evaluated as 10 percent disabling.  

(Entitlement to service connection for hearing loss and a 
right shoulder disability will be addressed in a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
October 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the Boise, Idaho, 
Regional Office (RO) of the Department of Veteran's affairs 
(VA).  

In its current status, the case returns to the Board 
following completion of development made pursuant to its June 
2000 remand.  Originally, the veteran's appeal included 
service connection for tinnitus.  This issue was granted by 
the RO in a March 2002 rating decision and assigned a 10 
percent disability evaluation.  The veteran has not appealed 
that determination. 

The veteran reported at the September 2000 VA mental 
disorders examination that he currently suffers visual 
disturbances separate and apart from his headache disorder 
that he believes to be caused by his service-connected closed 
head injury.  This matter is referred to the RO for all 
appropriate development and adjudication.  

The Board is undertaking additional development on service 
connection for hearing loss and service connection for a 
right shoulder disability pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The residuals of a closed head injury include complaints 
of headaches and some subtle, mild attention problems.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a closed head injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 4.130, 
Diagnostic Codes 8045, 9304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA) 
was enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  This new statute amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims, and is applicable to claims pending at the 
time of its enactment, including the present claims before 
the Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45,260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder in the context of the new 
law and regulations, the Board finds that VA has made 
reasonable efforts to help the claimant obtain evidence 
necessary to substantiate the claim addressed in this 
decision.  In particular, the Board notes that the RO has 
obtained records in the custody of VA.  In addition, the RO 
has scheduled medical examinations to determine the current 
nature and severity of the condition at issue.  The evidence 
obtained has been associated with the veteran's claims 
folder.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claim.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  The veteran has not indicated 
that there exist certain records that have not yet been 
associated with his claims folder.  In view of the above, the 
Board finds that the notification and duty-to-assist 
provisions mandated by the VCAA of 2000 have been satisfied 
in this case.  38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 
(West 1999 & Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2. 

The grant of service connection was based on the veteran's 
medical history contained in his service medical records 
showing that he sustained a closed head injury when he was 
hit by a car in May 1988.  The post-service private clinical 
records show that the veteran was involved in a motor vehicle 
accident in September 1990 as well.  However, these records 
do not show any evidence of direct trauma to the brain.  The 
reports of private clinical records show no evidence of skull 
fracture or scalp laceration.  In a January 1990 rating 
decision, service connection was granted for residuals of a 
closed head injury and assigned a noncompensable rating under 
Diagnostic Code 9304.  

By a March 2002 rating decision, the disability evaluation 
was increased from a noncompensable rating to a 10 percent 
rating under Diagnostic Codes 9304-8045.  Where the veteran 
has filed a notice of disagreement as to an RO decision 
assigning a particular disability rating, a subsequent RO 
decision awarding a higher rating but less than maximum 
available benefit does not abrogate the pending appeal; 
hence, no new jurisdiction-confirming notice of disagreement 
must be filed as to the subsequent decision.  Ab v. Brown, 6 
Vet. App. 35, 38 (1993).  

Diagnostic code 9304 pertains to rating of dementia due to 
head trauma.  The General Rating Formula for Mental Disorders 
provides a 10 percent rating for occupational impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  The next higher evaluation of 30 percent rating 
is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The veteran reported at the September 2000 VA examination 
that his disability is productive of mood swings, with highs 
and lows.  However, the psychological examination report 
shows that the examiner found only "subtle discrepancies" 
in test results.  The veteran's overall cognitive test 
performance was essentially within normal limits.  However, 
some subtle, mild attention problems were suggested by his 
poor performance on arithmetic reasoning, slowness 
demonstrated on a task requiring rapid shifting of mental 
sets and excessive errors on a verbal memory task.  The 
examiner then stated that "[i]t is likely that these subtle 
discrepancies do reflect his history or head trauma.  Their 
practical impact may disrupt his performance in multi-tasking 
situations."  The Global Assessment of Functioning (GAF) was 
71.  

The Board notes that a GAF score of 71 is indicative of 
mental disorder in which if the symptoms are present, they 
are transient and expected reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment of social, 
occupational or school functioning (e.g., temporarily falling 
behind in schoolwork).  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  

On these bases, it is clear the degree of disablement 
demonstrated by the veteran does not support an evaluation in 
excess of 10 percent under Diagnostic Code 9304, as no more 
than mild transient social and occupation impairment has been 
demonstrated on objective evaluation.  

The Board notes in addition that the report of the September 
2000 VA mental examination shows that the veteran reported 
having headaches associated with his service-connected 
disability.  In the assessment, the examiner noted that the 
veteran's complaints of headaches were consistent with the 
veteran's closed head injury with history of coma for two or 
three days.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under diagnostic code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
either diagnostic code 9304 are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The findings necessary for a higher rating under Diagnostic 
Code 9304 or 8045 have not been demonstrated.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating for residuals of a 
closed head injury.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required recent hospitalization for his service-connected 
head injury.  Moreover, he does not require routine treatment 
that would disrupt his daily activities to an inordinate 
degree.  As noted above, the psychological examination, 
conducted in October 2000 indicated mild attention problems, 
poor performance of arithmatic reasoning and slowness in 
performing certain tasks.  However,  the clinical evidence 
does not show that the veteran's disability would be 
productive of marked interference with his ability to work.  
In view of the foregoing, there is no basis for considering 
the rating of this disability on extraschedular grounds.  


ORDER

An increased rating for residuals of a closed head injury is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

